Brady, J.
It will be observed from the statement of facts that this is an action to recover a specific fund, of which the plaintiff claims to be the owner. This is disputed by the defendant, who asserts it to be the property of his judgment debtor, and urges a lien by virtue of supplementary proceedings, an account of which is given in the statement. It is not therefore an action to reach a seat in the Consolidated Stock & Petroleum Exchange. The transaction oiit of which the controversy arises is one which was designed to secure to Mr. Sutton the rent which was due to him, or would become due, upon the expiration of the term for which Mr. Wolff had hired from him the premises he occupied. The statement seems to leave but little doubt about the ownership of the fund, and the person to whom it should be paid. The evidence shows that for the purpose of accomplishing the transfer of the seat of Wolff to the plaintiff it was necessary to make a deposit of a certain amount of money, which is the sum in dispute here; and that sum was loaned by Mr. Sutton to the plaintiff, who for the time being became the trustee of Sutton for the purpose of accomplishing the security for his benefit. It may be here observed that there can be no doubt upon the evidence that the transfer of the seat was intended to cover the entire amount of the rent which was due, and might become due, under the lease to Wolff. The money which was thus deposited was to be distributed by the chairman of the committee on membership in the manner indicated in the statement; and at the suggestion of the officers of the exchange, and in order that the balance, after the deductions required by the rules, should be paid directly to the plaintiff, a power of attorney executed by Wolff, directing such payment, was lodged with the exchange. Immediately after the election of the plaintiff he made a demand for the balance remaining of the moneys deposited, which amounted to $949. It is quite apparent that whatever interest Wolff had in the fund was trans*112ferred to Hanscom, and that whatever sum was to be paid by the exchange was by Wolff's direction to be paid to him. This was a part of the original transaction itself, and was for a specific purpose, which was accomplished by these details. The defendant presents no equity superior to that existing between Sutton and the plaintiff, even if it be necessary to consider the case in that aspect. But he has nothing whatever to do with those equities. The details of the transaction between Wolff and Sutton and the plaintiff are sufficient to show a special property in the money by the plaintiff quite sufficient to enable him to maintain the action. Whatever relations were created by it between the plaintiff and Sutton are matters between them with which the defendant has no right to interfere. The extent to which he is entitled to consideration is whether or not the fund which he seeks to have applied to the payment of his judgment belongs either in whole or in part to Wolff, his judgment debtor. It is quite clear that it does not, inasmuch as the rent exceeded the amount of the value of the se.at. For these reasons, without any more extended discussion of the various points raised by the respective counsel herein, the controversy involving it being nothing more serious than a question of fact, the judgment should be affirmed. Ordered accordingly, with costs.
Van Brunt, P. J., and Daniels, J., concur in the result.